EXHIBIT 10.3

 

AMENDMENT TO ORLEANS HOMEBUILDERS, INC.
EXECUTIVE COMPENSATION DEFERRAL PLAN

 

Effective as of January 1, 2009, or as of such other date or dates as specified
herein

 

WHEREAS, the Board of Directors (the “Board”) of Orleans Homebuilders, Inc. (the
“Company”) has determined that it is appropriate to amend the Orleans
Homebuilders, Inc. Executive Compensation Deferral Plan (the “Plan”) with
respect to certain of the Plan’s provisions regarding the distribution of
benefits in connection with the availability of a transitional rule related to
compliance with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”); and

 

WHEREAS, the Company has the right, pursuant to Section 10 of the Plan, to amend
the Plan, subject to certain limitations not applicable here;

 

NOW, THEREFORE, the Plan is hereby amended as follows:

 


1.                                      EFFECTIVE AS OF JANUARY 1, 2009,
SECTION 7.1 IS HEREBY AMENDED BY THE ADDITION AT THE END THEREOF OF THE
FOLLOWING TWO SENTENCES:


 

“In the event, pursuant to the preceding provisions of this Section 7.1
distribution of a Participant’s Account would be distributed in the form of a
lump sum following the Participant’s separation from service after having
attained at least age 60 (other than by reason of death or Disability), and the
Participant has specified in a timely filed election to have his or her Account
distributed on “Retirement” in a series of installments in lieu of a lump sum
distribution, then the distribution shall be made consistent with such
Retirement distribution election.  The form of Retirement election and the
permissible installments available for these purposes shall be established by
the Committee at its discretion.”

 


2.                                      EFFECTIVE AS SET FORTH BELOW,
SECTION 7.7 IS HEREBY AMENDED BY THE ADDITION AT THE END THEREOF OF THE
FOLLOWING SENTENCE:


 

“Notwithstanding the foregoing, effective with regard to distribution elections
filed with regard to deferrals of compensation earned after 2008, each
Participant’s deferred compensation benefit shall be distributed upon the
occurrence of a Change of Control in a single lump sum as soon as practicable
following the occurrence of the Change of Control unless the Participant has
expressly elected not to have an accelerated distribution by reason of the
occurrence of a Change of Control.”

 


3.                                      EFFECTIVE AS OF DECEMBER 1, 2008, TO THE
EXTENT PERMITTED UNDER APPLICABLE TRANSITIONAL RULES ISSUED BY THE IRS AND OR
TREASURY PURSUANT TO SECTION 409A, A NEW SECTION 7.8 IS HEREBY ADDED AT THE END
OF SECTION 7, TO READ:

 

--------------------------------------------------------------------------------


 

“7.8  TRANSITIONAL RULE ELECTIONS.  Notwithstanding anything to the contrary
herein, the Committee may make available to Participants in the Plan an election
form that may be used, consistent with the transitional guidance issued by the
IRS regarding Code Section 409A and the ability to modify distribution elections
regarding time and manner of distributions that would otherwise be made after
2008, so long as the election is filed and irrevocable on or before December 31,
2008 and so long as the new time and manner of distribution elected does not
call for any payments to be made prior to 2009 that would otherwise have been
made after 2008.  Available elections as to time and manner of payment shall be
determined at the discretion of the Committee, but it is anticipated that the
elections permitted under this Section 7.8 will provide each Participant with
the ability to elect to have his or her Account distributed in a lump sum on or
about a specified date in 2009, and an opportunity to make a new election
regarding distributions in the event there is a Change of Control.”

 


4.                                      IN ALL OTHER RESPECTS, THE PLAN SHALL
REMAIN IN FULL FORCE AND EFFECT.


 


 

 

ORLEANS HOMEBUILDERS, INC.

 

 

 

 

 

By:

/s/ MICHAEL T. VESEY

 

2

--------------------------------------------------------------------------------